Citation Nr: 1137403	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral inguinal hernias.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing has been associated with the claims file.

The issue on appeal was previously before the Board in February 2010 when it was remanded for additional evidentiary development.  

(The issue of whether a May 1982 rating decision should be revised on the basis of clear and unmistakable error is the subject of a separate decision.)


FINDING OF FACT

The competent medical evidence of record does not demonstrate that the Veteran's bilateral inguinal hernias were caused by VA hospital care or medical or surgical treatment or examination of the Veteran, including surgery performed by VA in 2004.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151, for bilateral inguinal hernias as caused by hospital care, medical or surgical treatment, or examination by VA, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to the benefit sought on appeal.  The discussions in March 2006 and April 2010 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim in the VCAA letters, and was provided with notice of the types of evidence necessary to establish a disability rating and/or effective date in the VCAA letters.  The appellant's status as a veteran has never been at issue.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in connection with this claim is more than adequate.  The examiner had access to and had reviewed the claims file.  The examiner provided an opinion regarding the etiology of the Veteran's hernias which was supported by adequate rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or medical assessment.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the diagnosis or etiology of his hernias.  See Barr.   


Analysis

The Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 was received in March 2006.  He argued that he did not have any hernias prior to surgery performed by VA personnel in September 2004 but did have hernias thereafter.  In a statement received in April 2007, he wrote that his hernias were due to years of pain he experienced as a result of stomach cancer.  He alleged that VA would not and did not examine him after repeated visits due to severe stomach pain.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

After a review of the evidence in this Veteran's case, the Board has determined that compensation under 38 U.S.C.A. § 1151, for bilateral inguinal hernias as a result of VA hospital care, medical or surgical treatment, or examination, including surgery performed by VA in September 2004, is not warranted because the weight of the competent medical evidence of record does not demonstrate that the hernias were caused by VA hospital care, medical or surgical treatment, or examination of the Veteran.

The medical records document that the Veteran underwent surgery at a VA facility in September 2004 and that, thereafter, he had bilateral inguinal hernias.  

In September 2004, the Veteran presented to a VA health care facility with complaints of abdominal pain.  He reported he had the pain before but, this time, the pain was unbearable.  He informed the clinician that he had received very minimal medical attention in the past.  Another record reveals the Veteran reported a history of gastroesophageal reflux disease and that the pain was the same, just worse.  The same day, the Veteran underwent antrectomy, gastro-jejunostomy and exploratory laporotomy.  The post-operative diagnosis was perforated gastric ulcer.  

In October 2004, the Veteran reported he felt much better after stomach surgery.  He had two hernias in his groin which were noticed last clinical visit.  An addendum to the record indicates that the Veteran had a long history of bilateral groin hernias.  On physical examination, they were producible with valsalva.  

A February 2005 VA clinical record includes the annotation that the Veteran had a ten year history of abdominal discomfort. 

A clinical record dated in November 2005 indicates the Veteran reported that he noticed bilateral inguinal hernias shortly after having gastric resection for cancer of the stomach.  The diagnosis was bilateral inguinal hernias.  

While there is competent evidence of the existence of hernias post-surgery, the only evidence of record which indicates that the Veteran currently has inguinal hernias or the residuals thereof as a result of VA action is the Veteran's own allegations and testimony.  However, as set out above, the Veteran is not competent to provide a diagnosis as to the etiology of his hernias.  

The Veteran alleges that the surgeon who performed his operation informed him "looks like you got two full blown hernias over this."  The Board notes that, other than the Veteran's allegations in this regard, the record is devoid of any evidence of any health care professional linking hernias to VA health care professionals in any way.  The Board notes that the Court has held that a lay person's statement about what a physician told him or her, i.e., "hearsay medical evidence," cannot constitute medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  This allegation by the Veteran does not constitute competent evidence linking current inguinal hernias to health care services provided by VA. 

The Veteran also seems to argue that VA failed to diagnose and treat his stomach cancer in a timely fashion and that the cancer caused his hernias.  The Board finds there is no competent evidence of record which supports this argument.  The Veteran is not competent to provide evidence of such a link.  Furthermore, the Veteran informed clinicians in September 2004 at the time he presented with complaints of abdominal pain that he had had very little medical treatment in the past.  This statement from the Veteran cuts against the argument.  

There is competent evidence of record which demonstrates that the Veteran's bilateral inguinal hernias were not caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran.  The examiner who performed a February 2011 VA examination, observed the Veteran presented to the emergency room in September 2004 complaining of severe abdominal pain and vomiting.  He was found to have evidence of a ruptured viscus on chest X-ray.  He underwent an exploratory laparotomy with antrectomy and Billroth II procedure the same day.  The reason for the surgery was a perforated gastric ulcer.  The surgical report specifically notes that there were no surgical complications.  The pathology report after surgery showed multiple gastric ulcers due to lymphoma of the stomach.  Upon follow-up from surgery in October 2004, the Veteran complained of groin pain due to bilateral hernias.  There is no mention of inguinal hernias in the record prior to this time.  Bilateral inguinal herniorhaphies were performed in December 2005 without complication.  The examiner noted that hernias can be a complication of abdominal surgeries when they are located in the area of the incisions.  In that scenario, they are classified as incisional hernias.  In the Veteran's case, the hernias were not incisional but were classified as inguinal hernias.  Inguinal hernias are located in the groin which is an area remote and separate from the site of the incision for the stomach surgery.  Inguinal hernias were caused by an entirely different etiology than incisional hernias which are caused by a local weakness in the abdominal wall due to the incision.  Most inguinal hernias become clinically detectable after increased abdominal pressure when there is a congenital weakness of the abdominal wall present.  In this case, the Veteran was experiencing vomiting and severe abdominal pain prior to the surgery.  Both of the factors can lead to increased abdominal pressure.  

The February 2011 VA examiner opined that it is therefore less likely than not that the bilateral inguinal hernias are an additional disability resulting from the September 2004 stomach surgery.  It is more likely than not that the hernias resulted from congenital weakness of the abdominal wall and became clinically detectable after the Veteran had increased abdominal pressure from vomiting and splinting from abdominal pain.  It is likely that the Veteran did not notice the hernias until he had fully recovered from surgery because he was under the influence of anesthesia and was in a recuperating phase prior to that time.  Once he became ambulatory again, the hernias became evident.  The Board finds this record constitutes competent medical evidence which weighs against the claim.  The opinion was based on a review of the evidence in the claims file and a rationale was provided to support the opinion.  

There is no competent evidence of record demonstrating that the Veteran's bilateral inguinal hernias were caused by VA hospital care, medical or surgical treatment, or examination of the Veteran.  The Board may not speculate or substitute its "own unsubstantiated medical conclusions," but must rely on the medical opinion evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For these reasons, the Board must find that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151, for bilateral inguinal hernias as a result of VA hospital care, medical or surgical treatment, or examination, including surgery by VA in September 2004, have not been met.  



ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


